DETAILED ACTION
Status of the Claims 
Claims 14-16, 30, and 32 are withdrawn from further consideration. 
Claims 1-7, 9-12, 24-28, 31 and 33 are under current examination. Examiner has extended the species search of organic acid to include salicylic acid, mandelic acid, acetic acid, dimethylol propionic acid, qallic acid, malic acid, lactic acid, salts thereof. 

Information Disclosure Statements 
Information Disclosure Statements (IDS) filed on 01/14/2021 and 03/05/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 33 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Premachandran et al. (United States patent Publication 2018/0055048). 
Claim 33 recites a concentrated antimicrobial composition which, when combined with an effective amount of a diluent, provides a ready-to-use composition according to claim 1. Examiner notes that the recitation in claim 33 of “when combined with an effective amount of diluent, provides a ready-to-use composition of claim 1” does not require the composition of claim 1. Therefore, claim 33 encompasses generically a concentrated antimicrobial composition. 
Premachandran teaches synergistic concentrated preservative compositions, see claims 1 and 7. Given the preservative kills microorganisms it is antimicrobial, see claim 4. Accordingly, Premachandran anticipated claim 33. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 26-27, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Premachandran et al. (United States Patent Publication 2018/0055048) in view of Vandeputte et al. (WO2013/107822), Ahmed et al. (WO2008/031104) and Syoyu (JP73003394).
Claim 1 is to a ready to use antimicrobial composition comprising: (i) from about .25 to about 6 wt. % of an antimicrobial agent consisting of a compound according to Formula 1:  
    PNG
    media_image1.png
    119
    201
    media_image1.png
    Greyscale
 wherein R1 is a branched or unbranched, saturated or unsaturated, unsubstituted C3 to C5 alkyl chain or a C3 alkyl chain substituted with a methoxy group; from about 0.02 wt.% to about 15 wt.% of a second antimicrobial agent selected from the group consisting of salicylic acid, 2-furoic acid, mandelic acid, acetic acid, dimethylol propionic acid, qallic acid, malic acid, lactic acid, salts thereof, and combinations thereof; and (iii) a diluent, q.s. to 100; wherein the antimicrobial composition is substantially free of peroxygen compounds, antibiotics, and chloroacetamide, N-methyl pyrrolidone (NMP), and N-ethyl pyrrolidone (NEP). 




Premachandran teaches formula 1 with the compound of ethyl-2-pyrrolidone, however the R1 group is an ethyl (C2) and not a C3-C5 alkyl chain. 
Vandeputte et al. teach solvents such as n-butylpyrrolidone (an N-butyl-gamma-butyrolactam) and n-pentylpyrrolidone are used as alternatives for n-methyl-pyrrolidone and n-ethyl-pyrrolidone due to lower toxicity, see abstract, pages 2-4, 7 and claims 1-6. Such compounds can be used for cleaning applications, see claims 6, and pages 5-6. NMP and NEP are thus suggested to be undesirable due to toxicity.  
It would have been prima facie obvious to substitute the NMP or NEP solvents (N-methyl or N-ethyl, 2-pyrrlidone) taught in Premachandran for N-butylpyrrolidone and n-pentylpyrrolidone. 
One of ordinary skill in the art would have been motivated to do so given Vandeputte recognizes such solvents as suitable alternatives with better toxicity than N-methyl and N-ethyl substitutions (NEP or NMP). 
There would have been a reasonable expectation of success given both Premachandran and Vandeputte teach solvents for antimicrobial applications and Vandeputte teaches that N-propyl, N-butyl and N-pentyl-pyrrolidone are less reprotoxic than N-methyl-pyrrolidone and N-ethyl-pyrrolidone. With regards to the composition being substantially free of NMP and NEP, it is noted that the modified Premachandran would be substantially free of NMP and NEP because the motivation is to substitute these compounds for n-butylpyrrolidone or n-pentylpyrrolidone to render a less toxic formulation. 

However, Ahmed et al. teach antimicrobial compositions containing at least one organic acid with anionic surfactant, see paragraphs [0011]-[0013] The organic acid when combined with anionic surfactants provide synergistic antimicrobial activity, see paragraph [0069]. The organic acids include lactic acid or citric acid and combinations thereof, see paragraph [0013]. The organic acids can be added in amount ranging from 0.05-15% by weight each, see paragraph [0022]. The preferred range for organic acid such as lactic acid for ready to use formulations includes from 3-5% by weight, see Table VIII. 
Ahmed suggests that preferably the organic acids include any ones having a carbon number of less than ten and that the substituents may be attached to any position of the carbon chain or carbon ring, see paragraph [0013]. 
However, Ahmed does not teach the organic acid of 2-furoic acid. 
Syoyu teaches that 2-furoic acid has antimicrobial properties, see abstract. 
It would have been prima facie obvious to provide the modified Premachandran’s antimicrobial composition with a combination of organic acids including lactic and citric acid as disclosed by Ahmed each present in amounts ranging from 0.05-15% by weight together with an anionic surfactant. 
A person of ordinary skill in the art would have been motivated to do so in order to impart further synergistic activity against Staphylococcus aureus and E. coli. There 
It would have been additionally prima facie obvious to provide 2-furoic acid as an organic acid compound for the composition of the modified Premachandran in the alternative to lactic acid. 
A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Ahmed suggests that any organic acid having a carbon chain of less than 10 can be used, and 2-fuoric acid (a C5) is known to provide for antimicrobial properties.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Premachandran et al. (United States patent Publication 2018/0055048), Vandeputte et al. (WO2013/107822), Ahmed et al. (WO2008/031104) and Syoyu (JP73003394) as applied to claims 1-7, 9-11, 26-27, 31, and 33 above and further in view of Gaonkar et al. (In Vivo Efficacy of an Alcohol-based Surgical Hand Disinfectant Containing a Synergistic Combination of Ethylhexylglycerin and Preservatives). 
The teachings of the modified Premachandran are discussed above.
The modified Premachandran et al. does not expressly teach the addition of a second antimicrobial of ethylhexyl glycerin (also known as ethylhexyl glycerol).
 However, ethylhexyl glycerin is taught to be an emollient solvent with antibacterial activity and enhances the uptake of preservatives by microorganisms and 
It would have been prima facie obvious to add ethylhexyl glycerin to the composition of Premachandran to enhance uptake of the composition for topical applications and to provide emollient properties to the skin. 
There would have been a reasonable expectation of success given Premachandran’s antimicrobial composition can be used in cleaning products or for skin care formulation, see paragraph [0020].  

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Premachandran et al. (United States patent Publication 2018/0055048) in view of Vandeputte et al. (WO2013/107822), Ahmed et al. (WO2008/031104) and Syoyu (JP73003394) as applied to claims 1-7, 9-11, 26-27, 31 and 33 above and further in view of Mowrey-Mckee et al. (United States Patent 7,419,944-IDS filed 3/26/2020).  
The teachings of the modified Premachandran are discussed above. 
Premachandran et al. teach that a pH of 3-7 is ideal for skin care applications, see paragraph [0080] and claim 14. The examples of Premachandran further demonstrate that pH adjusting agents can be added to the composition such as NaOH, see example 7. However, Premachandran does not expressly teach buffering agents. 
Mowrey-Mckee et al. teach that disinfecting formulations that are buffered with 1,3-bis (tris[hydroxymethyl]methylamino)propane and microbicides exhibit synergistic antimicrobial activity, see column 2, lines 29-60. The microbicide is inclusive of N-alkyl-2pyrrolidone, see column 4, lines 50-64. The composition can be adjusted with pH 
It would have been prima facie obvious to an ordinary skilled artisan to incorporate buffering and pH agents with the composition of Premachandran. 
One of ordinary skill in the art would have been motivated to do so to maintain the pH of the composition within a range that is suitable and safe for contact with the skin and also as suggested by Mowrey-Mckee et al. the buffering agent of, 3-bis (tris[hydroxymethyl]methylamino)propane results in synergistic antimicrobial activity in combination with microbicides including N-alkyl-2-pyrrolidone. 
There would have been reasonable expectation of success given both Premachandran and Mowrey-Mckee are to disinfecting compositions and Mowrey-Mckee teaches that the buffer agents are combinable with alkyl pyrrolidone microbicides. 

Response to Remarks 
Applicants note that surprisingly it was found that a class of solvents, namely C3-C5 N-alkyl-gamma-butyrolactams can be used as an antimicrobial agent and act synergistically to enhance the antimicrobial activity of solutions containing other antimicrobial agents. Surprisingly, these compounds are effective against mycobacteria. N-butyl-gamma butyrolactam has antimicrobial activity whereas another N-octyl-gamma-butyrolactam does not. Synergy is demonstrated at Tables2, 3, and 3.1. Applicants note that claim 1 is commensurate in scope with these unexpected synergistic results. The test and examples employ about 4%, about 5%, about 6% and 
Examiner acknowledges Applicant’s remarks regarding the synergistic interaction demonstrated in Tables 1-3 and 3.1, however respectfully disagrees that the alleged unexpected results commensurate in scope with the claims. Per MPEP 716.02(d) whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).” “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” In the instant case, all of the Examples provide for more of the N-butyl gamma butyrolactam than the organic acids. Table 1 demonstrates a combination of 7% N-butyl gamma butyrolactam with 5% acetic acid, of 7% N-butyl gamma butyrolactam with 3% citric acid, and of 7% N-butyl gamma butyrolactam with 0.5% 2-furoic acid. None of the data demonstrates more organic acids (i.e. 15%) together with 0.25% N-butyl gamma butyrolactam. The examiner acknowledges that while the Table establishes synergy, these results do not commensurate in scope with the breadth of claim 1 which claims as little as 0.02% of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” Therefore, examiner respectfully disagrees that the claims are presently commensurate in scope with the unexpected results. Examiner 
Applicants argue that the instant claims now expressly exclude NMP and NEP of which Premachandran discloses. 
Examiner respectfully submits that the obviousness rejection is based on the substitution of NMP or NEP of Premachandran for solvents such as n-butylpyrrolidone (an N-butyl-gamma-butyrolactam) and n-pentylpyrrolidone, given these are used as alternatives for n-methyl-pyrrolidone and n-ethyl-pyrrolidone due to lower toxicity. The cited art recognizes the desire to use the n-butylpyrrolidone and n-pentylpyrrolidone in place of NMP or NEP due to the toxicity of NMP and NEP. Thus, there is express suggestion to substitute the NMP or NEP for the n-butylpyrrolidone and n-pentylpyrrolidone. The substitution rationale is motivation to replace NEP or NMP and thus meets the limitation of substantially free of NEP or NMP. 
Applicant’s remarks to the combination with Biogrra Llosas are considered moot in view of the new rejections presented above. Examiner has extended the species search of organic acid to include salicylic acid, mandelic acid, acetic acid, dimethylol propionic acid, qallic acid, malic acid, lactic acid, salts thereof. 

Applicants argue that the skilled person in view of the cited art would have no expectation of success in arriving at the present claims, directed to a an antimicrobial composition comprising a synergistic combination of the first and second antimicrobial agents. None of the cited references teaches that the first antimicrobial agent has any antimicrobial activity. 
	Examiner respectfully disagrees. It is noted that Premachandran et al. teaches synergistic antimicrobial formulations comprising the combination of DHA with solvents that include n-alkyl pyrrolidone. Though these alkyl pyrrolidones are NMP or NEP, Vandeputte provides reason to substitute these N-alkyl pyrrolidones to provide for less toxicity. The N-butyl-byrrolidone and n-pentylpryrolidone are taught as solvents. Thus, given the use of alkyl pyrrolidones in Premachandran, the ordinary skilled artisan would have had reasonable expectation in success at arriving at an antimicrobial composition given Premachandran teaches that the combination of aprotic solvents with DHA exhibits antimicrobial activity. Furthermore, even assuming purely arguendo that 

 Conclusion
The amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH ALAWADI/Primary Examiner, Art Unit 1619